Argued December 1, 1924.
A judgment against defendants for want of an affidavit of defense was stricken off, and this appeal followed.
We have read with care plaintiff's statement of claim, covering eighteen printed pages, and agree with the court below that, while the summons issued in assumpsit, the action sounds in tort. Of the 35 charging paragraphs, the few that show any elements of contract would not support a judgment by default. One cannot, by calling an action in tort assumpsit, entitle himself to judgment for want of an affidavit of defense: Corry v. Pa. R. R. Co., 194 Pa. 516; Parry v. First N. Bank, 270 Pa. 556,562.
The order appealed from is affirmed.